            Case 5:18-cv-00298-D Document 114 Filed 08/16/21 Page 1 of 18




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF OKLAHOMA

 GARRETT DEVELOPMENT, LLC, an                     )
 Oklahoma limited liability company,              )
                                                  )
                        Plaintiff,                )
                                                  )
 v.                                               )   Case No. CIV-18-298-D
                                                  )
                                                  )
 DEER CREEK WATER CORPORATION,                    )
 an Oklahoma not for profit corporation,          )
                                                  )
                        Defendant.                )

                 FINDINGS OF FACT AND CONCLUSIONS OF LAW

       On June 28, 29, and 30, 2021, the Court conducted a bench trial of the issues

presented for decision in the Final Pretrial Report [Doc. No. 102]. Plaintiff Garrett

Development, LLC, appeared through attorneys Mark Walker and Scott Butcher, and

manager Pat Garrett. Defendant Deer Creek Water Corporation appeared through attorneys

Carrie Vaughn and George Freedman, and corporate representative Debbie Wells. Upon

consideration of the evidence, the case record, and the parties’ arguments, the Court finds

and rules as follows.

                                     FINDINGS OF FACT

       1.      This action, brought pursuant to 7 U.S.C. § 1926(b), concerns the right of

Deer Creek Water Corporation (“Deer Creek”) to provide water service to Garrett

Development, LLC’s (“Garrett”) proposed residential development.

       2.      The claims are within the Court’s jurisdiction pursuant to 28 U.S.C. § 1331.
            Case 5:18-cv-00298-D Document 114 Filed 08/16/21 Page 2 of 18




       3.       Garrett owns land in the NW/4 of Section 19-T14N-R3W, Oklahoma

County, Oklahoma. This land is near the intersection of May Avenue and 206th Street.

Garrett seeks to develop a 510 unit single-family home development on this land (“the

Proposed Development”).

       4.       Deer Creek is a nonprofit water corporation formed pursuant to OKLA. STAT.

tit. 18, § 863. Deer Creek provides rural water service to unincorporated areas of Oklahoma

County north of Oklahoma City.

       5.       Deer Creek is an obligor to the United States Department of Agriculture,

Rural Development (“USDA”) (formerly, the Rural Economic and Community

Development Service (“FmHA”)).

       6.       Garrett submitted a renewed application to obtain water service for the

Proposed Development from Deer Creek in 2018. See Def.’s Ex. 4.

       7.       Deer Creek responded with its terms and conditions for providing service.

Deer Creek agreed to provide service if Garrett complied with Deer Creek’s terms,

including:

             a. Constructing new 12” diameter mains to serve the Proposed Development;
             b. Extending the new mains 3,710 linear feet to connect to Deer Creek’s
                existing mains;
             c. Drilling four successful water wells capable of serving the Proposed
                Development;
             d. Paying an impact fee of $2,500 per lot, which will be credited towards the
                cost of drilling four wells;
             e. Installing 3-phase electrical service to the four wells;
             f. Providing and installing meter cans, setters, curb stops, corp. stops, and
                service lines per Deer Creek’s specifications;
             g. Paying a 4% inspection fee for all water system construction;
             h. Paying a membership fee;
             i. Transferring four well sites to Deer Creek; and

                                             2
            Case 5:18-cv-00298-D Document 114 Filed 08/16/21 Page 3 of 18




             j. Transferring Garrett’s water rights to Deer Creek.

See Pl.’s Ex. 11.

       8.       Debbie Wells, Deer Creek’s corporate representative, testified that these

terms are boilerplate language consistent with Deer Creek policies. Typically, the only

changes are to the locations, line sizes, and number of wells needed.

       9.       Garrett filed suit, seeking a declaratory judgment that Deer Creek “does not

have a service area protected by 7 U.S.C. § 1926(b) and that obtaining water service for

the Addition from another water provider does not violate 7 U.S.C. § 1926(b).” See Order

[Doc. No. 71 at 2].

       10.      The Court narrowed the issues on summary judgment. See Order [Doc. No.

71]. The Court ruled that Garrett was entitled to a determination as a matter of law that

Deer Creek does not presently have the capacity to serve the Proposed Development. Id. at

16. Further, the Court ruled that Deer Creek was entitled to a determination as a matter of

law that the necessary improvements required by its terms and conditions could be

completed within a reasonable time. Id. The Court also held that “[w]hether the costs

associated with the improvements result in services not being made available for Plaintiff

remains for trial.” Id.

       11.      As to costs, the evidence at trial showed that Deer Creek is requiring Garrett

to drill at least four new wells capable of producing water of sufficient quantity and quality.

Bill Myers, Deer Creek’s expert, acknowledged that the water from these four wells will

be the source of water for the Proposed Development. See Pl.’s Ex. 11, at 2.



                                               3
         Case 5:18-cv-00298-D Document 114 Filed 08/16/21 Page 4 of 18




       12.    Myers estimated the cost of one water well is $400,000, and this is based on

the cost of previous wells with an added “engineering cost.” Myers acknowledged that the

actual cost of the wells could be higher or lower. For four wells, Myers estimated a total

cost of $1,600,000. Garrett’s expert, Timothy Johnson, acknowledged that the $400,000

estimate was a fair number. See also Pl.’s Ex. 91 at 3; Def.’s Ex. 7 at 6.

       13.    The evidence at trial clearly showed that Deer Creek is requiring Garrett to

bear all risks associated with drilling the four wells. The well construction, however, is

under Deer Creek’s purview. Deer Creek will select the contractor and choose the well

locations.

       14.    Drilling a new well first requires test wells. The estimated cost of each test

well is $40,000. There is no limit on how many test wells Garrett might have to drill. The

evidence showed that if more than four test wells are required to obtain water of sufficient

quantity and quality, Garrett will also be required to bear those additional costs. The

additional costs include the possibility of purchasing water rights from other landowners

to obtain sufficient water. Debbie Wells testified that Garrett would be free to stop drilling

test wells at any time.

       15.    The cost of the new wells will be credited toward the required impact fees.

Deer Creek charges an impact fee of $2,500 per lot. For 510 lots, this is $1,275,000. Debbie

Wells and Bill Myers acknowledged that the impact fee represents the customer’s pro rata

share of the cost of the wells and related infrastructure necessary to supply water to the

customer. Deer Creek, through its terms and conditions, is requiring Garrett to pay



                                              4
           Case 5:18-cv-00298-D Document 114 Filed 08/16/21 Page 5 of 18




approximately $1,600,000 to drill new wells. This assumes that only four test wells will be

needed.

         16.   Deer Creek is also requiring Garrett to provide 3-phase electrical power to

the four wells. See also Pl.’s Ex. 11. At trial and in his expert report, Bill Myers estimated

this cost to be $50,000. See Def.’s Ex. 7 at 6. Pat Garrett testified that he would not

normally install 3-phase power to the Proposed Development. Myers testified that he

included this cost in his report, but that sometimes the developer is not charged an

additional cost by the electric utility company for 3-phase power. See Def.’s Ex. 79. If

Garrett is charged to obtain 3-phase power, the maximum cost is approximately $50,000.

         17.   Deer Creek is also requiring Garrett to transfer its water rights to Deer Creek.

However, the evidence showed that Deer Creek has paid other owners, including Deer

Creek customers, $300 an acre for their water rights. See Pl.’s Ex. 33.

         18.   Deer Creek is further requiring Garrett to transfer surface rights for the well

locations to Deer Creek. This requires Garrett to transfer four 50-by-50 foot well locations

to Deer Creek. In the past, Deer Creek has paid others $3,400 for a 50-by-50 well location.

See Pl.’s Ex. 33.

         19.   At trial, Bill Myers provided a hydraulic analysis to show how he arrived at

the need for four wells. The model provides an extended period simulation using peak day

usage.

         20.   Myers testified that his goal was to maintain existing system pressures of

65-75 psi. Myers looked at average systemwide pressures, and concluded he did not want

to reduce the average by more than .5 psi based on the addition of Garrett’s Proposed

                                               5
           Case 5:18-cv-00298-D Document 114 Filed 08/16/21 Page 6 of 18




Development. Myers selected this number based on his own experience, and testified that

he did not know of any publication, statute, or regulation requiring him to use .5 psi as the

target. Myers added one well at a time to the model, and he then examined systemwide

pressures with the addition of the new well. Myers stopped at four wells when the model

achieved his desired result.

         21.   Myers acknowledged that the Oklahoma Department of Environmental

Quality’s minimum required pressure is 25 psi, but he testified that this is likely outdated.

         22.   Myers also testified that he had previously developed plans for rural water

districts where he found 35 psi to be appropriate.

         23.   Systemwide pressures vary based on the system’s connections, elevations,

demand, and customer locations. Myers testified that to ensure customers on the west side

and north side of Deer Creek’s system have adequate water, Deer Creek has to maintain an

average of 65 to 75 psi.

         24.   The evidence showed that adding four wells to Deer Creek’s system will

increase the average systemwide pressure by .29 psi. Moreover, the excess water produced

by the four wells will go outside the Proposed Development and benefit the overall system.

Debbie Wells testified that Garrett will not get any credit, refund, or rebate for this excess

water.

         25.   The evidence at trial showed that other water providers do not require their

customers to drill water wells. Timothy Johnson, Garrett’s expert, testified that in other

projects he was involved in, the provider did not require the developer to drill water wells.



                                              6
         Case 5:18-cv-00298-D Document 114 Filed 08/16/21 Page 7 of 18




Bill Myers, Deer Creek’s expert, testified that in other § 1926(b) cases he was involved in,

the developer was never required to drill water wells as a condition of receiving service.

       26.    Deer Creek requires customers to pay two initial fees, a membership fee and

an impact fee. Debbie Wells and Bill Myers testified that a developer is required to pay

one membership fee of $1,500. However, a membership fee must be purchased for each

lot before water service can be established for that home. Therefore, someone must pay

510 membership fees before Deer Creek will supply water to the 510 lots in the Proposed

Development. This could be the developer, the builder, or the eventual homeowner. As a

practical matter, however, in order to use water during the construction process at a

particular lot, the membership would have to be purchased. At trial, Pat Garrett testified

that he was uncertain whether Garrett would serve as the builder for all or part of the

Proposed Development.

       27.    The membership fee covers the cost of the water meter. Debbie Wells and

Bill Myers testified that 5/8-inch water meters cost approximately $150 to $200. The

associated membership fee is $1,500. A 1-inch meter costs approximately $300, and the

membership fee is $2,500. Pat Garrett testified that his preference for the development is

to use 1-inch meters.

       28.    Both experts compared Deer Creek to other water providers to assess their

costs and fees.

       29.    Timothy Johnson compared seven water providers to Deer Creek based on

their proximity, size, and type. See Pl.’s Ex. 84 at 4–5. Bill Myers compared Deer Creek

to twelve providers. See Def.’s Ex. 12.

                                             7
         Case 5:18-cv-00298-D Document 114 Filed 08/16/21 Page 8 of 18




       30.    In Johnson’s comparison, the average impact fee charged per lot for a

5/8-inch meter was $1,167.57. The average for a 1-inch meter was $1,501.00. In Myers’s

comparison, he included three providers that charged a set impact fee: $1,350; $500;

$1,000; and one that charged a varying range of $250-$1,000 based on the number of

meters. Deer Creek charges an impact fee of $2,500 regardless of meter size.

       31.    As to membership fees, in Johnson’s comparison the average fee per lot was

$328.04 for 5/8-inch meters and $351.72 for 1-inch meters. In Myers’s comparison, the

average fee was $1,444.17. Deer Creek charges $1,500 for 5/8-inch meters and $2,500 for

1-inch meters.

       32.    Both experts presented evidence that some providers charge impact fees and

membership fees, but few charge both. Between the two comparisons, there were sixteen

different providers. Of the sixteen, only five charged both fees.

       33.    Deer Creek requires Garrett to pay an inspection fee of 4% on water line

construction. This does not apply to water well construction because Deer Creek is

constructing the water wells with the cost of said wells borne by Garrett. This inspection

fee cost is estimated at $99,938.64. See Def.’s Ex. 79. This is based on 4% of the sum of

the main extension cost, $200,006.10, and the interior main cost of $2,298,460. Id.

       34.    Deer Creek requires Garrett to pay for a two-year maintenance bond on the

water line construction, at 3% of the cost of the 12” border main extension and the cost of

the interior mains. See Def.’s Ex. 79. This results in a cost of $74,953.98. After the two

years expire, Deer Creek assumes responsibility for maintenance of the water lines.



                                             8
         Case 5:18-cv-00298-D Document 114 Filed 08/16/21 Page 9 of 18




       35.    The evidence showed that Deer Creek will be required to maintain the new

water wells and water lines (after the expiration of the maintenance bond). Deer Creek will

also pay for future infrastructure improvements related to the system.

       36.    Evidence at trial demonstrated that Deer Creek operated at a profit in 2017

of $473,630. See Pl.’s Ex. 46. Debbie Wells testified that, for the bottom line, based on

existing averages in 2017, the proposed 510 unit development would generate additional

revenue of approximately $96,620. Based on the averages in 2017, Deer Creek makes an

approximate profit of 22% on water sales.

       37.    Garrett asserts that the total costs to connect to Deer Creek’s system are

$4,128,793.00. See Pl.’s Ex. 90(A). Deer Creek asserts that the total costs are

$1,976,398.72. See Def.’s Ex. 79. In making this assertion, Deer Creek omits the costs of

all but one membership fee, 3-phase power, the value of the water rights, and the value of

the well locations. Id. Garrett includes a $400,000 contingency in the cost of the wells, and

Deer Creek asserts that it is built into the $1,600,000 estimate. Id. Deer Creek uses a lower

estimate for the cost of the 12” mains, inspection fee, and the maintenance bond. Id.

       38.    The uncontroverted evidence showed that Deer Creek is unwilling to bear

any of the initial costs associated with supplying water to the Proposed Development.

Garrett will be required to pay all associated costs, and bear all attendant risks, for the

initial provision of water service to the Proposed Development.




                                             9
        Case 5:18-cv-00298-D Document 114 Filed 08/16/21 Page 10 of 18




                               CONCLUSIONS OF LAW

       The USDA administers a loan program to provide funds to rural water associations,

including corporations not operated for profit, “to provide for the application or

establishment of . . . the conservation, development, use, and control of water . . . and to

furnish financial assistance or other aid in planning projects for such purposes.” 7 U.S.C.

§ 1926(a)(1). Subsection (b) provides that water “service provided or made available

through any such association shall not be curtailed or limited by inclusion of the area served

by such association within the boundaries of any municipal corporation or other public

body. . . .” 7 U.S.C. § 1926(b).

       To qualify for protection from curtailment, the water provider must (1) have a

continuing indebtedness to the FmHA and (2) have provided or made service available to

the area. Rural Water Dist. No. 4, Douglas Cnty., Kan. v. City of Eudora, Kan., 659 F.3d

969, 976 (10th Cir. 2011); Sequoyah Cnty. Rural Water Dist. No. 7 v. Town of Muldrow,

191 F.3d 1192, 1197 (10th Cir. 1999). “Doubts about whether a water association is entitled

to protection from competition . . . should be resolved in favor of the FmHA-indebted party

seeking protection for its territory.” Sequoyah, 191 F.3d at 1197. The Court previously

ruled that Deer Creek is an entity entitled to protection, and it has been indebted to the

USDA since the 1990s. See Order [Doc. No. 71].

       The second prong of § 1926(b) looks to whether the water association made service

available to the disputed area. Sequoyah, 191 F.3d at 1197. The Tenth Circuit relies on the

“pipes in the ground” test to make this determination. Id. at 1203. The inquiry is “whether


                                             10
        Case 5:18-cv-00298-D Document 114 Filed 08/16/21 Page 11 of 18




the association has proximate and adequate ‘pipes in the ground’ with which it has served

or can serve the disputed customers within a reasonable time.” Id. The Court previously

ruled that Deer Creek’s existing infrastructure is incapable of providing water to the

Proposed Development. See Order [Doc. No. 71]. The Court also ruled that the

improvements could be completed within six months, and this is a reasonable time. Id.

       At trial, the remaining inquiry was whether Deer Creek’s costs and terms were so

excessive that it did not make service available under § 1926(b). “There is some point at

which costs become so high that assessing them . . . constitutes a practical deprivation of

service.” Rural Water Dist. No. 1, Ellsworth Cnty., Kan. v. City of Wilson, Kan., 243 F.3d

1263, 1271 (10th Cir. 2001). Thus, the rates must not be “unreasonable, excessive, and

confiscatory.” Id. The Tenth Circuit has found several factors relevant in the cost analysis:

       (1) whether the challenged practice allows the district to yield more than a
       fair profit;
       (2) whether the practice establishes a rate that is disproportionate to the
       services rendered;
       (3) whether other, similarly situated districts do not follow the practice;
       (4) whether the practice establishes an arbitrary classification between
       various users.

Ellsworth, 243 F.3d at 1271. No one factor is dispositive, and courts should assess the

totality of the circumstances. Id. Upon consideration of the facts established by the

evidence, the Court finds that Plaintiff has proven by a preponderance of the evidence that

Defendant’s costs are unreasonable, excessive, and confiscatory. See Moongate Water Co.,

Inc. v. Doña Ana Mutual Domestic Water Consumers Ass’n, No. CIV-02-1615 RB/LCS,

2004 WL 7337668, at *6 (D.N.M. Aug. 23, 2004) (discussing the burden of proof for §

1926(b) and applying the preponderance standard).

                                             11
         Case 5:18-cv-00298-D Document 114 Filed 08/16/21 Page 12 of 18




   I.      More Than a Fair Profit

        Garrett asserts that Deer Creek is recovering more than a fair profit. Specifically,

based on its terms and conditions for service, Deer Creek is receiving system upgrades

while requiring Garrett to pay for all costs and assume all risks associated with the initial

provision of water to the Proposed Development. The evidence showed that the water from

the four required wells will be the complete source of water for the Proposed Development.

The evidence also showed, however, that excess water from these wells will go outside the

development—benefitting Deer Creek’s other users. Deer Creek will profit from this

additional water without bearing any cost or risk to obtain it. Garrett will not receive any

refund, credit, or rebate from the sale of the excess water.

        The evidence showed that drilling four new wells improves Deer Creek’s system by

a systemwide average increase of .29 psi. Deer Creek’s expert, Bill Myers, used a hydraulic

model to arrive at the need for four wells. Myers testified that he wanted to maintain

systemwide average pressures of 65-75 psi. His goal was to ensure that existing pressures

did not decrease by more than .5 psi. The evidence showed that Myers selected this number

based on his experience. Systemwide pressures, however, vary greatly based on connection

points and customer locations. Some of Deer Creek’s existing customers may never

achieve the preferred systemwide pressure because of existing pipe size and location.

Myers acknowledged that the Oklahoma Department of Environmental Quality requires a

minimum of 25 psi, and Myers has found 35 psi to be sufficient for other rural projects.

        Additionally, the costs of drilling the required wells are a moving target, making it

difficult for Garrett to accurately estimate its costs. The evidence shows that Garrett must

                                             12
         Case 5:18-cv-00298-D Document 114 Filed 08/16/21 Page 13 of 18




drill test wells to determine whether the well locations will provide water of sufficient

quantity and quality. These test wells cost an estimated $40,000 each. Garrett will bear all

of these costs, while Deer Creek has complete discretion in choosing the locations, the

contractor, and deciding whether the water is sufficient. If a test well proves to be

insufficient, Garrett is responsible for the additional costs associated with drilling new test

wells. There is no limit, other than Garrett’s ability to endure additional costs, on the

number of test wells that Garrett might have to drill. Although Debbie Wells testified that

Garrett may stop drilling test wells at any time, failure to complete the test wells would

jeopardize Garrett’s investment and forfeit the ability to proceed with the project.

       Furthermore, Deer Creek is charging Garrett $2,500 per lot in impact fees. The

impact fees purportedly account for each lot’s pro rata share of the wells and associated

infrastructure that are necessary to provide water service. For 510 lots, the impact fee cost

is $1,275,000. Deer Creek will credit the costs of drilling the new wells toward the impact

fees. Garrett is required to drill four wells—each with an estimated cost of $400,000. This

results in a total cost of $1,600,000—which exceeds any impact fee credit by $325,000.

The cost of necessary test wells would increase the gap between the impact fee credit and

Garrett’s out-of-pocket costs by an additional amount of $40,000 per test well.

       Here, Garrett is being required to bear the costs and risks associated with the

provision of water service to the development, but Deer Creek reaps substantially all of the

benefits. The evidence showed that drilling the water wells will improve the capacity and

performance of Deer Creek’s system. Deer Creek will be able to sell the excess water while

taking no risk in obtaining it. Deer Creek has sole discretion in determining where to drill

                                              13
          Case 5:18-cv-00298-D Document 114 Filed 08/16/21 Page 14 of 18




the wells and who will do the drilling. Deer Creek also determines whether the wells

produce sufficient water. Once the wells are established, the water produced and associated

water rights become the property of Deer Creek. Additionally, although the impact fees

purport to be tied to a pro rata share of each lot’s associated costs, Garrett is required to

bear costs exceeding the total impact fees by at least $325,000 for the wells alone—and

this assumes that the test wells are all successful and other well costs do not exceed the

estimated $1,600,000.

         Finally, at the time of Garrett’s renewed application for water service, Deer Creek

had annual net revenues exceeding $470,000, selling water at approximately a 22% profit

margin. The Court finds that this factor weighs in favor of Garrett.

   II.      Disproportional to the Services Rendered

         The next Ellsworth factor looks to whether Deer Creek’s terms and conditions of

service establish a rate that is disproportional to the services rendered.

         About the only initial service to be performed by Deer Creek in connection with

establishing water service for the Proposed Development, and which involves an expense

to Deer Creek, is the setting of water meters at each lot. The evidence showed that Deer

Creek’s membership fee covers the cost of the water meter. Debbie Wells and Bill Myers

testified that 5/8-inch meters cost approximately $150 to $200. The associated fee is

$1,500. Further, a 1-inch meter costs about $300, and the membership fee is $2,500. Deer

Creek asserted that the membership itself provides value, and the value increases over time.

Aside from generally asserting the membership’s value, neither Debbie Wells nor Bill



                                              14
          Case 5:18-cv-00298-D Document 114 Filed 08/16/21 Page 15 of 18




Myers could justify the difference between the cost of the meter provided by Deer Creek

and the membership fee.

       Furthermore, throughout the trial, Deer Creek continually asserted that Garrett is

required to pay only one membership fee. However, if Garrett chooses to also serve as the

home builder, it will be forced to pay a membership fee for each lot before Deer Creek will

provide water service to that lot. Although the cost could potentially be recouped when the

builder sells the homes, the membership fees are still an upfront cost that the

developer (Garrett) or builder (potentially Garrett) must pay to acquire water service

necessary for construction. Of course, as previously discussed, Deer Creek will enjoy water

sales to the 510 unit development going forward (without incurring any initial

infrastructure costs) in the estimated amount of $96,000 annually, representing an

approximate 22% profit margin. Moreover, the four required new wells will generate water

in excess of the needs of the development, inuring to the benefit of Deer Creek.

       Thus, the Court finds that the rate charged—as represented primarily by the

membership fee per lot—is disproportionate to the services rendered.

   III.    Similarly Situated Districts

       Both experts, Timothy Johnson and Bill Myers, testified that they are not aware of

water providers, other than Deer Creek, which require a customer to drill its own well as a

condition of receiving service. Furthermore, both experts performed a comparison of Deer

Creek’s costs and fees with those of other similarly situated water providers.

       Tim Johnson, Garrett’s expert, compared Deer Creek to seven water providers based

on the providers’ location and the size of their system. Johnson’s comparison illustrated

                                            15
          Case 5:18-cv-00298-D Document 114 Filed 08/16/21 Page 16 of 18




that Deer Creek’s average impact fees and membership fees were significantly higher than

the seven other providers. The average impact fee for a 5/8-inch meter was $1,167.57, and

a 1-inch meter was $1,501. Deer Creek charges an impact fee of $2,500, regardless of meter

size. The average membership fee was $328.04 for a 5/8-inch meter, and $351.72 for a

1-inch meter. Deer Creek charges $1,500 and $2,500, respectively, for its meters.

         Deer Creek attempted to discredit Johnson’s comparison by asserting that he did

not ask the comparators exactly what their terms and conditions would be for a 510 unit

development. This, however, would go to the infrastructure costs associated with servicing

the addition. Importantly, Deer Creek imposes the same membership fees and impact fees

regardless of the size of the development.

         Bill Myers, Deer Creek’s expert, compared Deer Creek to twelve water providers.

Myers’s comparison also illustrated that Deer Creek charged fees that were higher than the

other providers. Myers’s providers charged an impact fee of $1,350, $500, and $1,000. One

provider charged an impact fee that varied between $250 and $1,000 based on the number

of meters used.

         Both comparisons showed that some providers charge impact fees or membership

fees—but few charge both. Of the sixteen providers, only five charged both an impact fee

and a membership fee. Thus, the Court finds that this factor weighs in favor of Garrett.

   IV.      Arbitrary Classification

         The final Ellsworth factor looks to whether Deer Creek’s practices establish an

arbitrary classification between users.



                                             16
           Case 5:18-cv-00298-D Document 114 Filed 08/16/21 Page 17 of 18




       Deer Creek provided its terms and conditions of service in a letter to Garrett in 2018.

At trial, Debbie Wells testified that those terms and conditions are consistent with Deer

Creek’s standard policies. She testified that the letter constituted boilerplate language, and

often the only changes in service letters are to the locations of the water lines, the sizes of

the lines, and the number of wells.

       At trial, the evidence showed that Deer Creek requires some but not all of its

members to transfer their water rights or surface rights. In the past, Deer Creek has paid

some but not all of its members in exchange for their water or surface rights. Here, Deer

Creek’s proposed terms and conditions require Garrett to transfer its water and surface

rights to Deer Creek without payment for such rights. Although Garrett is required to cover

the costs to drill wells, pay for line extensions, potentially pay for 3-phase power, pay

inspection fees, and post a maintenance bond, not all members are required to do these

things as a condition of service. The only explanation offered for this differing treatment

was that these decisions are made unilaterally by Deer Creek based on “obvious need.” See

Trial Transcript 348:25, June 29, 2021.

       Viewing this evidence in the totality of the circumstances, the Court finds that Deer

Creek’s practices establish an arbitrary classification between users. Deer Creek failed to

adequately account for the differential treatment between its members. Thus, bearing in

mind the Ellsworth factors, the Court finds that Deer Creek’s costs and fees are excessive,

unreasonable, and confiscatory such that Deer Creek has not made service available to

Garrett.



                                              17
        Case 5:18-cv-00298-D Document 114 Filed 08/16/21 Page 18 of 18




                                     CONCLUSION

       For all of the foregoing reasons, The Court concludes that Deer Creek’s fees and

costs are excessive, unreasonable, and confiscatory as they relate to Garrett and the

Proposed Development. Deer Creek sought to require Garrett to, inter alia, provide all

necessary infrastructure, provide water (and excess water) from four new wells, convey its

water rights to Deer Creek, pay impact fees and at least one (but likely more) membership

fee, pay inspection fees, and provide a two-year maintenance bond. Deer Creek would

then sell the water provided by Garrett to residents of the development going forward, at a

significant profit. As a result, Deer Creek has failed to make service available to Garrett.

Therefore, under the specific facts and circumstances of this case, Garrett is not required

to obtain service from Deer Creek and is free to obtain water from any other provider. The

Clerk is directed to enter a final judgment on all claims and counterclaims resolved by this

Order as set forth herein.

       IT IS SO ORDERED this 16th day of August, 2021.




                                                         . DeGIUSTI
                                            Chief United States District Judge




                                            18
